PER CURIAM:
Plaintiffs, as appellants, filed the transcript on appeal 6 January 1976. Rule 84.-05(a)1 required plaintiffs to file their brief on appeal within 60 days thereafter. No request was made or allowed for an enlargement of time. Rule 44.01(b). Therefore, the brief should have been filed on or before 8 March 1976.2 More than four months has now elapsed since the brief was due. Our attention has not been called to any good cause why this appeal should not be dismissed or why the interests of justice otherwise require anything but a dismissal. When an appellant fails to comply with Rule 84.05, we are permitted by Rule 84.08 to dismiss the appeal at any time. The foregoing clearly demonstrates a failure to comply with Rule 84.05(a). Accordingly, the appeal herein is dismissed.
All concur.

. References to rules are to Missouri Supreme Court Rules of Civil Procedure, V.A.M.R.


. The 60th day was Saturday, 6 March 1976, and the day following was, of course, Sunday. Neither day, therefore, is included in the computation. Rule 44.01(a).